Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Notice of Allowability
1.	Claims 21-36, 39 & 41 are allowable. The restriction requirement between Groups 1-III , as set forth in the Office action mailed on 4/12/22 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Groups is no longer application in view of cancelation of claims and the presentation of new claims.  Claims 37, 38, 40 & 42, directed to various methods no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application (other than the species claims or non-elected sequences) is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
2.	Claims 21-42 filed 5/11/22 are present and under consideration.
3.	Claims 21-42 are allowed.
4.	 The following is an examiner's statement of reasons for allowance: 
	Following a diligent search in various patent, non-patent and sequence data bases it is determined that claims 21-42 are free of prior art, described and enabled. SEQ ID NO: 32 is a variant polypeptide sequence (See Table 4B of the instant specification, for example) and is not obvious over any of the known prior art sequences. Similarly, the composition comprising the variant, the encoding DNA sequence of SEQ ID NO: 31 and methods thereof are unobvious and patentable over prior art of record. 
5.	Information Disclosure Statement filed 7/7/21 is acknowledged. A signed copy is provided with this Office Action.
6.	Provisional Application 61621436, filed 04/06/2012 is acknowledged.
7.	Drawings filed 12/18/20 are acknowledged.
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-0940.  The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B Mondesi can be reached on 408 918 7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652                                                                                                                                                                                     
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940